                                                                                             CLOSED
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
 PASQUALE CIANCI et al.,                        :         Civil Action No. 18-14740 (SRC)
                                                :
                                    Plaintiffs, :
                                                :               OPINION & ORDER
                       v.                       :
                                                :
 ATM-TEX, LLC et al.,                           :
                                                :
                                   Defendants. :
                                                :
                                                :

CHESLER, District Judge

       This matter comes before the Court on the motion for reconsideration by Plaintiffs

Pasquale Cianci and Mary Beth Cianci (collectively, “Plaintiffs”). Plaintiffs seek

reconsideration of this Court’s Order entered December 20, 2018, which denied Plaintiffs’

motion to remand on the ground that Defendant Andres E. Bussatti-Perez (“Bussatti”) changed

his domicile after the initiation of the litigation. Plaintiffs contend that, under Third Circuit law,

federal diversity jurisdiction is determined by examining the citizenship of the parties at the time

the action is commenced, and Bussatti was a citizen of the State of New Jersey at that time, as

are Plaintiffs, precluding complete diversity. Plaintiffs are correct. “[J]urisdiction is to be tested

by the status of the parties at the commencement of the suit.” Knop v. McMahan, 872 F.2d

1132, 1138 (3d Cir. 1989).

       Under Third Circuit law, a motion for reconsideration:

       should be granted only where the moving party shows that at least one of the
       following grounds is present: (1) an intervening change in the controlling law; (2)
       the availability of new evidence that was not available when the court [made its
       initial decision]; or (3) the need to correct a clear error of law or fact or to prevent
          manifest injustice.

In re Energy Future Holdings Corp., 904 F.3d 298, 311 (3d Cir. 2018). A grant of the motion for

reconsideration is appropriate because of the need to correct a clear error of law.

          In opposition, Defendants argue that the motion should be denied as procedurally

defective. Defendants argue, in essence, that Plaintiffs have now raised a new argument, not

previously presented to this Court, and thereby waived. Defendants also argue that Bussatti was

never properly served. These points are unpersuasive. The Third Circuit has held:

          A federal court has the obligation to address a question of subject matter
          jurisdiction sua sponte. In particular, in removal cases, “if at any time before
          final judgment it appears that the district court lacks subject matter jurisdiction,
          the case shall be remanded.” 28 U.S.C. § 1447(c). As we said in Liberty Mutual
          Insurance Co. v. Ward Trucking Corp., this statute enables “a district court to
          address the question of jurisdiction, even if the parties do not raise the issue.”

Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F.3d 214, 217 (3d Cir. 1999) (citations omitted),

overruled on other grounds by Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545 U.S. 546 (2005).

Because this Court is obliged to address questions of subject matter jurisdiction sua sponte, and

at any time, waiver of new arguments is unavailable as a defense: a challenge to subject matter

jurisdiction may be raised at any time and this Court must consider it. The question of whether

Bussatti was properly served is irrelevant to the question of whether diversity jurisdiction is

proper.

          The Court concludes that it erred in denying Plaintiffs’ motion to remand. Diversity

jurisdiction is determined based on the status of the parties at the commencement of the suit.

Defendants do not dispute that, as of the date the suit was commenced, the parties were not

completely diverse. The motion for reconsideration is granted to correct the clear legal error.

The Order entered December 20, 2018 will be vacated and the motion to remand will be granted.

                                                    2
      For these reasons,

      IT IS on this 28th day of January, 2019

      ORDERED that Plaintiffs’ motion for reconsideration (Docket Entry No. 13) is

GRANTED; and it is further

      ORDERED that this Court’s Order entered December 20, 2018 (Docket Entry No. 12) is

VACATED; and it is further

      ORDERED that Plaintiffs’ motion to remand (Docket Entry No. 6) is GRANTED, and

the case is REMANDED to the Superior Court of New Jersey.



                                                      s/ Stanley R. Chesler
                                                    Stanley R. Chesler, U.S.D.J




                                                3
